Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4 and 8 are currently under examination, wherein claims 1 and 2 have been amended and claim 8 has been newly added in applicant’s amendment filed on November 15, 2021. Claim 7 has been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1-4 and 7 under 35 U.S.C. 103 as stated in the Office action dated July 19, 2021 have been withdrawn in light of applicant’s amendment filed on November 15, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US Pub. 2013/0142567 A1).
With respect to claims 1-4 and 7, Sarangapani et al. (‘567 A1) discloses a doped 4N to 5N copper wire which would meet the claimed stabilizer material comprising a copper material containing by weight about 5-10 ppm Ag, 1-5 ppm Ni, 5-10 ppm Fe, less than 20 ppm Mg, less than 4.5 ppm Mn, less than 20 ppm Y, 1-5 ppm P, 1-3 ppm S and a balance of Cu with inevitable impurities wherein the total weight content range of Mg, Mn and Y as additive elements as claimed would be up to about 44.5 ppm, the total weight content range of Ag, Ni, Fe, P and S as unavoidable impurities as claimed would be up to 33 ppm and the ratio of y/x would be in a range up to 44.5 (44.5 ppm (Mg+Mn+Y)/1 ppm S = 44.5) (abstract, Table 1, paragraphs [0004]-[0006], [0032], [0036], [0037], [0039], [0050], [0052] and [0055]). Sarangapani et al. (‘567 A1) does not specify the content ranges of As, Se and Te in the wire, at least suggesting that if these elements are present in the wire, they will be at inevitable impurity levels (e.g. less than 5 ppm respectively). The elemental content ranges, the total content ranges of the additive elements and unavoidable elements and the y/x ratio range disclosed by Sarangapani et al. (‘567 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Sarangapani et al. (‘567 A1) with an expectation of success because Sarangapani et al. (‘567 A1) disclosed the same utility over the entire disclosed ranges. Sarangapani et al. (‘567 A1) does not specify the compounds, RRR and number density as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical .
Response to Arguments
4.	The applicant’s arguments filed on November 15, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Sarangapani et al. (‘567 A1) is silent on As, Se and Te. In response, the examiner notes that Sarangapani et al. (‘567 A1) does not specify the mass content ranges of As, Se and Te in the wire, at least suggesting that if these elements are present in the wire, they will be included at inevitable impurity levels (e.g. less than 5 ppm respectively). The mass content range of As and the total mass content range of S, Se and Te disclosed or suggested by Sarangapani et al. (‘567 A1) would overlap the claimed ranges respectively as discussed above. Sarangapani et al. (‘567 A1) does not have to recognize the total mass content range of S, Se and Te as a result-effective variable as long as the range disclosed or suggested by Sarangapani et al. (‘567 A1) overlaps the claimed range. 
Second, the applicant argues that Sarangapani et al. (‘567 A1) discloses that the weight content range of Mg is about 1-5 ppm which is lower than the 8 ppm or more 
Third, the applicant argues that Sarangapani et al. (‘567 A1) does not teach the number density as claimed in the new claim 8. In response, see the ground of rejection of the claimed number density above. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/18/2021